 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                          SAN FRANCISCO DIVISION
 6

 7     UNITED STATES OF AMERICA,                            Case No.: CR 2018–499 RS
 8                     Plaintiff,                           [PROPOSED] ORDER TO MOVE
                                                            SENTENCING DATE
 9             v.
                                                            Court:            Courtroom 3, 17th Floor
10     GERMAN ALVARADO,
11                     Defendant.
12
                                              [PROPOSED] ORDER
13
      For the reasons stated by counsel, the Court continues the sentencing date from June 11, 2019, at 2:30
14
     a.m., to June 25, 2019, at 2:30 p.m.
15

16

17

18                  IT IS SO ORDERED.

19

20    Dated:        ______________
                    June 5, 2019
                                                            RICHARD SEEBORG
21                                                          United States District Judge
22

23

24

25

26

27

28

     [PROPOSED] ORDER TO MOVE SENTENCING DATE
     ALVARADO, CR 2018–499 RS
                                                        1
